Citation Nr: 1423359	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-18 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for left knee osteoarthritis, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from January 1960 to April 1963, with additional service in the Army National Guard from December 1973 to August 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the paper claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left knee osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision in November 2005, the RO denied the claim of service connection for left knee osteoarthritis.  The Veteran did not appeal and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran. 

2.  The additional evidence submitted since the rating decision in November 2005 relates to an unestablished fact necessary to substantiate the claim. 



CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied the claim for service connection for left knee osteoarthritis is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been presented and the claim for service connection for left knee osteoarthritis is been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in November 2005, the RO denied the claim for service connection for left knee osteoarthritis on the basis that the evidence failed to establish a causal relationship between the Veteran's left knee disability and service.  See 38 C.F.R. § 3.303 (2013).  The appellant failed to appeal the decision within the prescribed time and no new and material evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date that the RO mailed notice of the determination to the appellant.  The November 2005 decision is therefore final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

At the time of the November 2005 rating decision the evidence consisted of the Veteran's service personnel records, service treatment records for his period active duty from January 1960 to April 1963, a November 2004 VA examination report, and statements from the Veteran attributing his left knee osteoarthritis to extensive walking during service.  The VA examination report in November 2004, noted complaints of bilateral knee pain, as well as a history of left knee fracture following an incident involving a collapsed deck.  The examiner diagnosed bilateral knee osteoarthritis, but indicated that she was unable to render a medical opinion as to whether the bilateral knee disabilities were etiologically related to the performance of the Veteran's duties in service.  

If a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining 
whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran filed a request to reopen his left knee claim in October 2010.  

Evidence added to the record since the time of the last final decision includes VA and private treatment records that document treatment for the left knee.  A July 2002 VA clinical treatment record noted a history of bilateral knee pain, along with a left knee fracture incurred in August 2000 when the Veteran fell 14 feet after a deck collapsed.  Reportedly, he was hospitalized for approximately five days and was unable to walk for approximately three months following the injury.  He 
also underwent left knee surgery.  The Veteran denied any other traumas.  He subsequently filed a claim for Social Security disability benefits due to leg pain.  The examiner noted a history of rheumatism in his lower extremities worsened by the 2000 injury.  The evidence also included statements from the Veteran wherein he reported injuring his left knee in the winter of 1990 during a ski accident while training with the Army National Guard.  A private treatment report in May 2011 noted a history of left knee problems having onset in following an injury incurred in 1991 while skiing during training in the Army National Guard.  Following the incident, he had a large effusion that lasted two to three weeks and he walked with a marked limp.  The effusion gradually resolved, but the knee continued to buckle periodically, until he reinjured the knee in 2000 when he fell through a deck sustaining a patellar fracture that required surgery.  Also of record is a June 2011 witness statement from an acquaintance of the Veteran, C.M, who in indicated that the Veteran experienced knee problems.  Finally, the Veteran submitted a December 2010 buddy statement from B.H., who reportedly served with the Veteran and indicated that he had knowledge of a knee injury incurred during winter training.  Reportedly, he did not witness the injury, but observed the Veteran limping following the incident.  

Some of this evidence is new since it was not of record in November 2005, and is also material as collectively it relates to an unestablished fact necessary to substantiate the claim for service connection for left knee osteoarthritis, namely, evidence of knee problems following an injury reportedly incurred during training in the Army National Guard.  As such, the evidence directly addresses the reason for the prior denial and must be presumed credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  As new and material evidence has been presented, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 110.  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence having been submitted, the claim for service connection for left knee osteoarthritis is reopened and to this extent only the appeal is granted.


REMAND

The Board finds that additional development is necessary regarding the reopened claim.

When initially claiming service connection for knee pain, the Veteran claimed that he developed left knee problems as a result of excessive walking during service.  The Veteran did not mention any in-service injury on his initial application in 2004 or on his VA examination at that time.  In conjunction with the current claim, however, he now alleges he injured his left knee in the winter of 1990 or 1991 during a ski accident while training with the Army National Guard.  

In support of his claim, the Veteran submitted a December 2010 buddy statement from B.H., who reportedly served with the Veteran and indicated that he had knowledge of a knee injury incurred during winter training with the Army National Guard.  Reportedly, he observed the Veteran limping following the injury.  A private treatment report in May 2011 noted a history of left knee problems having onset after the Veteran injured his knee in 1991 while skiing during training in the Army National Guard. 

However, the Board notes that VA treatment records dated prior to the instant claim make no mention of a skiing accident; rather, they mention a post-service fall from a deck and "rheumatism" prior to that.  The Board finds the failure to mention a skiing accident at the time of his initial claim, during his VA examination in 2004 specifically addressing the knee, or to VA treatment providers prior to his 2010 claim, when that injury reportedly severely injured his left knee to the point his friends helped him carry his gear when he went on training exercises, raises concerns as to the reliability of the information being proffered with respect to the instant claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

The Board notes the Veteran has not provided a specific date that the skiing injury occurred.  As he was not on active duty in 1990 or 1991, a more specific date needs to be provided to confirm that he was on active duty for training or inactive duty for training at the time the alleged incident occurred.  Additionally, although reserve service treatment records are not available, some reserve personnel records are contained in the file.  However, it is unclear whether all of the Veteran's reserve personnel records have been obtained.  His entire reserve personnel folder should be requested. 

Additionally, while the Veteran has submitted letters from Dr. Meyer, there are no clinical records from private providers who treated him for his knee after he retired from reserve service, nor records of the surgery he received on his left knee.  Such records should be requested on remand.  In addition, a July 2002 VA treatment report reveals that records from the Veteran's private orthopedist in Little Falls had been requested.  Ask the VA Medical center to provide copies of any private medical records that may be associated with the Veteran's paper treatment folder or scanned into the electronic file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the specific date he injured his left knee during ski training.

2.  Request the Veteran's entire reserve personnel folder through official sources.  If no records are available, the claims folder should be annotated to reflect such and the Veteran should be notified of such
.
3.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his left knee, to include surgical records and treatment records from V. Meyer, DO.  After securing any necessary releases, the AOJ should request any records identified that are not duplicates of those already contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, ask the VA Medical Center in St. Cloud to provide copies of any private treatment records that are contained in the Veteran's paper treatment file or were scanned into the his electronic treatment file.  In addition, obtain all relevant ongoing VA treatment records dating since February 2011.  All attempts to obtain these records must be documented in the claims file.  If the requested records cannot be obtained, the record should be annotated to reflect such and the Veteran notified of such. 

4.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


